     Case 1:18-cv-01359-AWI-SKO Document 103 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SUNG GON KANG, on behalf of himself             No. 1:18-cv-01359-AWI-SKO
      and all others similarly situated,
12
                        Plaintiff,                    SCHEDULING ORDER RE THE MOTION
13                                                    FOR CLASS CERTIFICATION
             v.
14
      CREDIT BUREAU CONNECTION, INC.,
15
                        Defendant.
16

17

18          On April 6, 2021, a further scheduling conference was held. Jordan Sartell, Esq. and Amy

19   Tabor, Esq. appeared telephonically on behalf of Plaintiff Sung Gon Kang and the putative class

20   members. John V. Tamborelli, Esq. appeared telephonically on behalf of Defendant Credit Bureau

21   Connection, Inc.

22          The Court set the following deadlines:

23          1.     Defendant’s production of electronically stored information (“ESI”) responsive to

24                 Plaintiff’s Interrogatory Nos. 5–6 and Request for Production No. 3 shall be

25                 completed by no later than June 16, 2021.

26          2.     The motion for class certification shall be re-noticed, and any supplemental briefing

27                 or exhibits necessitated by Defendant’s production of ESI filed, by no later than

28                 June 30, 2021.
     Case 1:18-cv-01359-AWI-SKO Document 103 Filed 04/06/21 Page 2 of 2


 1            3.      Any opposition to the motion for class certification shall be filed by no later than

 2                    July 30, 2021.

 3            4.      Any reply brief in support of the motion for class certification shall be filed by no

 4                    later than August 20, 2021.

 5            5.      The motion for class certification shall be heard on September 13, 2021, at 1:30

 6                    p.m., in Courtroom 2 before the Honorable Anthony W. Ishii, Senior United States

 7                    District Judge.

 8            6.      A status conference to set further scheduling dates is set for November 9. 2021, at

 9                    9:30 a.m. in Courtroom 7 before Magistrate Judge Sheila K. Oberto. Telephonic

10                    appearances are approved; all parties appearing telephonically shall call (888) 557-

11                    8511, access code 6208204# at the date and time for the conference. By no later

12                    than    November     2,   2021,    the    parties     shall   file   and   email       to

13                    skoorders@caed.uscourts.gov in MS Word format a report providing (a) dates

14                    agreed to by all counsel for all remaining deadlines and (b) an updated status of the

15                    case.

16
     IT IS SO ORDERED.
17

18   Dated:        April 6, 2021                                   /s/    Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
